Citation Nr: 1411557	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-24 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, claimed as due to exposure to chemical herbicides.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1968 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, (RO) which, inter alia, denied the Veteran's claims of entitlement to service connection for Type II diabetes mellitus (claimed as due to exposure to chemical herbicides).  

At this juncture, the Board observes that the case originally came to the Board on an appeal from a July 2010 rating decision that characterized the issue as whether new and material evidence had been submitted to reopen a previously denied claim of service connection for Type II diabetes mellitus secondary to chemical herbicide exposure.  Upon review of the claims file, the Board finds that this characterization is in error.  The Veteran filed his original claim for VA compensation for diabetes in November 2001.  His claim, inter alia, was denied on the merits by rating decision dated June 2002 and he was notified of this adverse determination.  He filed a timely notice of disagreement in August 2002 and was furnished with a statement of the case in August 2002.  Thereafter, in a VA Form 21-4138 Statement in Support of Claim that was received by VA in January 2003, The Veteran presented the following statement, which in pertinent part reads:

I disagree with the denial of service-connection for diabetes secondary to herbicide exposure in the rating decision. . . dated [June 2002].  [T]he denial was based on the erroneous assumption the 555th Tactical Fighter Squadron [only] had T-37's [(a training aircraft) in its inventory,] but they [also] had F-4 Phantoms in combat support for B-52s.  

(The above contention refers to the Veteran's earlier assertion that he serviced F-4 Phantom fighter aircraft that flew over Vietnam to escort B-52 bombers and whose exteriors thus acquired a coating of chemical herbicides, which in turn exposed the Veteran to these toxic chemicals when he serviced the aircraft following their return to the 555th Tactical Fighter Squadron's airbase in Thailand.)

The RO evidently disregarded the above statement because it also contained a request that the Veteran's appeal be reviewed by a Decision Review Officer (DRO), which had already been granted.  Thereafter, no further action was taken by the RO with regard to the diabetes claim until the Veteran submitted a request in April 2010 to have this issue considered.  Although the RO interpreted this as an application to reopen a previously denied and final claim for service connection for diabetes secondary to chemical herbicide exposure, the Board finds that the Veteran's statement on the January 2003 VA Form 21-4138 discussed above constitutes a timely filed substantive appeal in lieu of a VA Form 9, per the provisions of 38 C.F.R. § 20.202 (2013), which instructs VA to liberally construe such correspondence submitted during the appellate period following issuance of a statement of the case.  Therefore, the Board finds that there has been a pending claim for service connection for Type II diabetes mellitus (claimed as due to exposure to chemical herbicides) since November 2001, which is now on appeal before the Board.   There is no prejudice to the Veteran in doing so as the RO is shown to have ultimately made a merits based decision on the "present" appeal.

In January 2012, the Veteran and his spouse, accompanied by the Veteran's representative, appeared at the RO to present oral testimony and evidence at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.





	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran served at the Royal Thai Air Force Base (RTAFB) in Udorn, Thailand, from September 1970 to September 1971, during his period of active service.

2.  The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam during his period of Vietnam War Era active service. 

3.  The Veteran was not exposed to chemical herbicides containing dioxin during active service.

4.  The objective clinical evidence does not establish onset of Type II diabetes mellitus during active duty, or a definitive link between Type II diabetes and active duty.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred, nor is it presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal which will be decided herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the Veteran's application for VA compensation, which was filed in November 2001.  In response, a VCAA notice letter addressing the applicability of the VCAA to service connection claims and of VA's obligations to the Veteran in developing such claims was dispatched to the Veteran in December 2001.  However, fully complaint notice that addressed the matter on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was not furnished to the Veteran until May 2010, well after the initial adjudication of the diabetes claim in the rating decision dated June 2002 .  Notwithstanding that fully complaint notice did not precede the initial adjudication of the Veteran's VA compensation claim, this procedural defect regarding timing of VCAA notice is rectified by the fact that the later notice was followed by a subsequent readjudication, in this case a statement of the case issued in August 2011, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's service personnel and treatment records from his period of active duty and VA and private clinical records dated from 1990 to 2011 have been obtained and associated with the claims file.  The Veteran has been afforded ample opportunity to submit evidence in support of his claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  

The Veteran has claimed that he was exposed to Agent Orange during his service in Thailand, alleging that dioxin-based chemical herbicides were used to control vegetation growing around his airbase perimeter and that he was exposed to these chemicals while serving as a perimeter guard.  He also claims secondary exposure to Agent Orange from servicing combat aircraft flown over Vietnam where herbicides were used.  To address these factual assertions, he was furnished with a Memorandum for the Record, dated May 2011, which presented specific factual conclusions, based on historical research, regarding the use of chemical herbicides at military facilities in Thailand hosting American military assets during the Vietnam War Era, pursuant to procedures prescribed in the VA adjudication manual M21-MR, Part IV, Subpart ii, 2.C.10.q.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  

The Board notes that the Veteran has been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in September 2011, and that he has not indicated that there are any outstanding relevant medical or service records or other pertinent evidence that must be considered in this current appeal with respect to the issues decided herein.  Furthermore, the Board has searched the Veteran's claim on the VBMS and Virtual VA electronic databases for any other additional medical records pertinent to his claim.

In January 2012, the Veteran and his spouse, accompanied by his representative, appeared at the RO to present oral testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the January 2012 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure in service.  See transcript of January 13, 2012 Board videoconference hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the January 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Although the Veteran was not provided with a VA examination addressing his claim for service connection for Type II diabetes mellitus, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his current diabetes mellitus to his period of active service.  The second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing the claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the diabetes mellitus claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2013).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board first addresses the Veteran's factual assertion that he was exposed to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including Type II diabetes mellitus, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e).  

The Veteran's service personnel records and his own written and oral statements regarding his military service do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active duty from August 1968 to August 1972.  He served in the United States Air Force in a non-flying capacity as a jet aircraft mechanic and was stationed only in Thailand at the Udorn RTAFB for the entirety of his oversea service in Indochina, from September 1970 to September 1971.  The records definitively state that he did not serve in, or otherwise visited the Republic of Vietnam during active duty, and the Veteran himself has denied ever setting foot in Vietnam during the entirety of his military service.  

The Veteran claims that he was exposed to Agent Orange while serving as a perimeter guard as he testified that he personally witnessed a tank truck spray chemical defoliant to control vegetation growing adjacent to the airbase perimeter where he was posted as a sentry.  The Veteran also testified that he saw drums of Agent Orange being offloaded from cargo planes that landed at Udorn RTAFB.  He contends that he was secondarily exposed to Agent Orange from being in proximity to modified C-123 cargo aircraft involved in Agent Orange spraying operations in Vietnam, which, according to his account, had occasionally landed at Udorn RTAFB, and from servicing Air Force warplanes that flew over Vietnam where Agent Orange was used.  The Veteran contends that traces of Agent Orange adhered to the warplanes' exteriors and that he was secondarily exposed to Agent Orange as he touched and serviced these aircraft.  

The Veteran has produced a service certificate showing that he was trained as an Air Force security police augmentee and this corroborates his account that he also served as a guard patrolling his airbase perimeter in addition to serving as an aircraft mechanic.  However, while the Board finds the Veteran credible with respect to his account of witnessing American servicemen spraying chemicals to control vegetation surrounding the perimeter of Udorn RTAFB during active duty (where he was posted as a sentry), and of witnessing drums of a chemical of some sort being offloaded from cargo aircraft that arrived at Udorn RTAFB, these credible accounts nevertheless fail to factually establish that dioxin-based chemical herbicides were used at Udorn RTAFB during the period that the Veteran was stationed at this airbase from September 1970 - September 1971.  The VA Memorandum for the Record, which was furnished to the Veteran in May 2011, presents the official factual findings of VA, based on its historical research, regarding Agent Orange use in Thailand during the Vietnam War Era.  As relevant, this VA memorandum presented the following specific factual determinations: 

Only limited testing of "tactical herbicides" (i.e., dioxin-based chemical herbicides including Agent Orange) was conducted in Thailand, from April 2 - September 8, 1964, at the Pranburi Military Reservation in Pranburi, Thailand.  This location was not near any American military installation or Royal Thai Air Force Base.

Other than the 1964 tests at Pranburi Military Reservation, tactical herbicides, such as Agent Orange, were exclusively used and stored in Vietnam only.  

Commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets, but no dioxin-based tactical herbicides were ever used at these facilities.  The military has kept records of specific commercial herbicides used at its facilities since 1957. 

Modified United States Air Force cargo planes (UC-123s) involved in aerial spraying operations of tactical herbicide in Vietnam were also used in aerial spraying of insecticides in Thailand in August - September 1963 and October 1966.  These insecticide spraying operations are not sufficient to establish exposure to dioxin-based tactical herbicides for any veteran based solely on service in Thailand.

There is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and "it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam."  The high-altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 propeller-driven cargo planes modified to spray tactical herbicides over Vietnam and there are no clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred.       

See VA Memorandum for the Record, provided to the Veteran in May 2011.

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed during service to dioxin-based chemical herbicides that are presumptively linked to Type II diabetes mellitus.  The Veteran did not ever serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2013).  Although the Veteran has presented credible accounts of witnessing drums of chemicals being off-loaded from cargo planes arriving at Udorn RTAFB, and of serving on perimeter guard duty at Udorn RTAFB at areas where he witnessed herbicides being sprayed to control perimeter vegetation, the historical evidence establishes that dioxin-based chemical herbicides such as those presumptively linked to Type II diabetes mellitus were not used at Udorn RTAFB in Thailand during the time that the Veteran was posting at that location from September 1970  to September 1971.  The chemicals he witnessed being applied to control airbase perimeter vegetation was commercial herbicide, for which no clinical link to diabetes mellitus has been recognized by VA for purposes of establishing entitlement to VA compensation.  Finally, there is no basis to concede that he was secondarily exposed to dioxin-based chemical herbicides via servicing and working in proximity to Thailand-based military aircraft that flew missions over Vietnam.  There are no statutory or regulatory provisions or caselaw that recognizes such exposure for purposes of establishing a presumptive basis for service connection and the Veteran has not otherwise submitted any objective medical evidence that establishes a nexus between his military service and his diabetes based on this theory.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Therefore, he is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  

Turning to theories of service connection other that the presumption provided under 3.309(e), the Veteran's service treatment records relating to his period of active duty from August 1968 to August 1972 show that his endocrine system was clinically normal  throughout his entire period of active duty.  Urinalysis tests were within normal ranges and did not indicate the presence of sugar in his urine or otherwise indicate onset of diabetes mellitus in service, and no diagnosis of diabetes mellitus was presented in the service medical records.  The Veteran does not argue the contrary.

Post-service medical records do not indicate that Type II diabetes mellitus was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty in August 1972, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  The earliest recorded diagnosis of Type II diabetes mellitus is demonstrated in a private medical report dated in May 2001 (with the earliest clinical indication of this disease in April 2001, nearly 30 years after the Veteran's discharge from service).  There are likewise no symptoms that have been identified during this 30 year period that have been ascribed to his diabetes mellitus.  The records are essentially devoid of any objective clinical opinion associating the Veteran's diabetes, or symptoms related thereto, with his period of active duty.  In view of the foregoing, the Board concludes that the evidence is against the Veteran's claims of entitlement to service connection for Type II diabetes mellitus on a direct basis.   

To the extent that the Veteran attempts to relate his Type II diabetes mellitus to his period of active service, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiological relationship of diabetes to secondary exposure to dioxin-based chemical herbicides and the actual time of onset of his diabetes fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking these diseases to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the endocrine system, such as diabetes mellitus).

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for Type II diabetes mellitus as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for Type II diabetes mellitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


